Citation Nr: 1112213	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-37 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for status post laminectomy from L2 to S1 with fusion of L2 to S1 with degenerative disc disease and degenerative joint disease without radiculopathy.   



REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 1994. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  


FINDING OF FACT

Residuals of status post laminectomy from L2 to S1 with fusion of L2 to S1 with degenerative disc disease and degenerative joint disease without radiculopathy are not shown to limit forward flexion of the thoracolumbar spine to 60 degrees or less; limit combined range of motion of the thoracolumbar spine to 120 degrees or less, or produce muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post laminectomy from L2 to S1 with fusion of L2 to S1 with degenerative disc disease and degenerative joint disease without radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5241 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in September 2007 prior to initial adjudication and subsequent letter in June 2009 that informed the appellant of the information and evidence necessary to prevail in his claim.  The June 2009 letter was substantially compliant with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), to include furnishing the relevant rating criteria pertaining to the disability at issue.  

As for the duty to assist, the service treatment reports and VA and private clinical reports have been obtained and the Veteran was afforded a VA examination in November 2009 that produced sufficient clinical evidence to determine the proper rating to be assigned for the service connected spine disability at issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claim, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

The General Rating Formula for Diseases and Injuries of the Spine provide for a 20 percent rating for lumbar spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 90 degrees, extension 30 degrees, left and right lateral flexion 30 degrees and left and right rotation to 30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2006).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  Each range of motion measurement is rounded to the nearest five degrees.  Id. at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: Difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

The service treatment repots reflect treatment for back pain, and following a January 1995 VA examination that diagnosed the Veteran with chronic lumbar syndrome, a June 1995 rating decision granted service connection for this condition at a rating of 10 percent.  Thereafter, a private MRI of the lumbar spine in June 2007 revealed disc extrusion, central canal stenosis, left foraminal narrowing, disc bulges and facet arthropathy involving the lumbar spine.  In September 2007, the Veteran underwent surgery at a private facility that included a bilateral laminotomy, laminectomy, foraminotomy, and posterolateral fusion; morcellized allograft; bone morphogenic protein application; and iliac crest grafting.  

At a February 2008 VA examination, the Veteran reported that he had been undergoing physical therapy since his spine surgery and was still in "recovery" mode, although the pain in his legs had resolved since the surgery.  The physical examination of the spine revealed no gross deformity, swelling, or tenderness and motion was as follows:  Flexion to 62 degrees, extension to 10 degrees, lateral flexion to 20 degrees on each side, and rotation to 40 degrees to each side.  Repetitive motion did not produce an increase in pain with no fatigue, weakness, lack of endurance or incoordination.  The examiner, specifically referencing that he was applying the principles embodied in DeLuca v. Brown, 8 Vet. App. 202 (1995), explained that the additional limitation due to flareups could not be determined without resorting to mere speculation.  The examiner noted there was no discomfort or difficulty with range of motion testing and no effusion, edema, erythema, tenderness, palpable deformities or instability.  The neurological examination showed normal motor strength, sensation, and reflexes.  The diagnosis was lumbar spine laminectomy L2 through S1 with fusion of L2-S1 with degenerative disc disease and degenerative joint disease without radiculopathy.  

Following the February 2008 VA examination, a rating decision in that month listed the service connected back disability as status post laminectomy from L2 to S1 with fusion of L2 to S1 with degenerative disc disease and degenerative joint disease without radiculopathy.  The 10 percent disability rating was continued following the expiration of a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30.  

The most recent pertinent evidence is contained in the reports from a November 2009 VA examination, at which time the Veteran complained of stiffness in his low back with pain localized in the lumbar region.  He described a dull aching pain on a scale of 5/10 daily.  The Veteran noted that the pain and peripheral nerve symptoms in the lower legs had resolved since the surgery.  Flareups of pain to 8/10 associated with increased activity were described, and the Veteran was said to be limited to lifting less than 40-50 pounds.  The Veteran was noted to wear a back brace and to be helped by Ultracet, Anaprox and Lortab.  Difficulty with prolonged standing, driving, and walking was described.  The examiner noted that there were no periods of incapacitation or recommended bed rest within the past 12 months and that there was no impediment to the activities of daily living.  

The physical examination of the lumbar spine in November 2009 showed well healed surgical scars and a well developed musculature.  There was no evidence of any scoliosis or kyphosis but there was pain associated with range of motion with gravity and against resistance.  Lumbar motion was as follows:  Forward flexion to 85 degrees, extension to 12 degrees, lateral flexion to 10 degrees bilaterally, and rotation to 40 degrees bilaterally.  The examiner noted there was no discomfort or difficulty with range of motion testing and no effusion, edema, erythema, tenderness, palpable deformities or instability.  Range of motion was limited by pain.  Straight leg raising was negative bilaterally and repetitive motion caused some pain.  There was some weakness and fatigue but no lack of endurance or incoordination.  The principles of DeLuca were again applied, with the examiner again stating that that the additional limitation due to flareups could not be determined without resorting to mere speculation.  The neurological examination was again negative, and X-rays showed moderate lumbar dextroscoliosis and postsurgical changes with osseous fusion and degenerative changes of the L2/L3, L4/L5 and L5/S1 discs.  The diagnosis was lumbar spine degenerative disc disease, degenerative joint disease, and post laminectomy and fusion at L2-S1 without radiculopathy.  

As set forth above, a rating in excess of 10 percent (20 percent) may be assigned under the General Rating Formula for Disease and Injuries of the Spine if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The range of motion findings from the VA examinations set forth above clearly do not show the presence of limitation of motion that would meet the criteria for the next higher rating.  In addition, the reports from the examinations do not show spasm or guarding as to be able to produce abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  No other recent post-service clinical evidence of record demonstrates entitlement to a 20 percent rating under the General Rating Formula for Disease and Injuries of the Spine.  

As for entitlement to increased compensation for intervertebral disc syndrome, there is no evidence of intervertebral disc syndrome, and the report from the most recent VA examination specifically stated that there have been no incapacitating episodes of pain requiring bed rest.  As such, entitlement to a rating in excess of 10 percent for the service connected back disability cannot be assigned.  In making this determination, the VA examinations included consideration of the provisions of DeLuca, but found no additional functional loss, to include due to pain, due to thoracolumbar strain for which compensation may be assigned. 

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  The Board recognizes that the Veteran reported to the examiner in November 2009 that he had not worked for 21 months due to back problems.  In this case, however, the schedular evaluation is not inadequate.  As indicated, a rating in excess of that currently assigned is provided for certain manifestations of the Veteran's service-connected residuals, but those manifestations are not present in this case.  Moreover, the examiner noted there was no impediment to activities of daily living.  As such the Board finds no evidence of an exceptional disability picture, or persuasive evidence of total unemployability due to this disability as the service connected residuals have not shown functional limitation beyond that contemplated by the 10 percent rating currently assigned.  Accordingly, referral of this decision for extraschedular consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to his service connected back disability than was demonstrated by the evidence cited above, and the Board fully respects the Veteran's sincere assertions in this case.  However, it finds the probative weight of this positive evidence to be overcome by the more objective negative evidence cited above.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, as the probative weight of the negative evidence exceeds that of the positive, the claim must be denied.  Gilbert, 1 Vet. App. at 49.   


ORDER

Entitlement to a rating in excess of 10 percent for status post laminectomy from L2 to S1 with fusion of L2 to S1 with degenerative disc disease and degenerative joint disease without radiculopathy is denied.   



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


